 In the Matter Of POOL MANUFACTURING COMPANYandUNITED GAR-MENTWORKERS OF AMERICA, A. F. L.Case No. 16-C-1298.-Decided August 26, 1946Mr. Louis R. Mercado,for the Board.Mr. John M. Scott,of Fort Worth, Tex., andMessrs. Freeman,Wolfe, and Keith,byMessrs. Sam D. WolfeandDavid H. Brown,ofSherman, Tex., for the respondent.Miss Emily JordanandMr. A. F. Cadena,of San Antonio, Tex.,for the Union.Mr. James Zett,of counsel to the Board.DECISIONANDORDEROn June 25, 1946, Trial Examiner Joseph C. Wells issued hisIntermediate Report inothe above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that the respondent cease and de-sist therefrom and take certain affirmative action as set forth in thecopy of the Intermediate Report attached hereto.No exceptions tothe Intermediate Report were thereafter filed with the Board.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are here-by affirmed. The Board has considered the Intermediate Reportand the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the respondent, Pool ManufacturingCompany, Sherman, Texas, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a) Refusing to bargain collectively with United Garment Workersof America, affiliated with the American Federation of Labor, as70 N. L. R. B., No. 41.540 POOL MANUFACTURING COMPANY '541exclusive representative of all the respondent's production employeesat its Sherman, Texas plant, including employees in the shipping andcutting departments, and including the boiler room employees andthe maintenance machinists, but excluding all main office employees,plant office employees, the shipping clerk, billing clerk, the assistantshipping department supervisor, floorladies and floormen, the piecegoods foremen, the janitor, the watchman, the gardener, and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action;(b) In any manner interfering with, restraining, and coercing itsemployees in the exercise of their rights to self-organization, to formlabor organizations, to join or assist United Garment Workers ofAmerica, affiliated with the A. F. L., or any other labor organization,to bargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a) Upon request, bargain collectively with United Garment Work-ers of America, affiliated with the A. F. of L., as the exclusive repre-sentative of the respondent's employees in the unit described in 1 (a)of this Order, and if an understanding is reached, embody such under-standing in a signed agreement;(b)Upon application offer to those employees who went on strikeon November 5,-1945, and thereafter, and who have not previouslyapplied for reinstatement, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, in the manner providedin the Section of the Intermediate Report attached hereto entitled"The remedy" and place those employees for whom employment is notimmediately available upon a preferential list in the manner set forthin said Section, and thereafter, in said manner, offer them employmentas it becomes available;(c)Make whole the employees specified in paragraph 2 (b) above,for any loss of pay they may suffer by reason of the respondent'srefusal, if any, to reinstate them, by payment to each of them of asum of money equal to that which he would normally have earned aswages during the period from five (5) days after the date on whichhe applies-for reinstatement to the date of the respondent's offer ofreinstatement or placement upon a preferential list, less his net earn-ings, if any, during said period; 542DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Post at its plant at Sherman, Texas, copies of the notice at-tached to the Intermediate Report, marked "Appendix A." 1 Copiesof said notice, to be furnished by the Regional Director for the Six-teenth Region, shall, after being signed by the respondent's repre-sentative, be posted by the respondent immediately upon receipt there-of, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted. In addition, copies of said notice shall bemailed by respondent to each of its employees who are presently onstrike in the same manner that respondent mailed to such employeesits letters of February 1, 1946, and January 18, 1946, mentioned inSection III B of the Intermediate Report.Reasonable steps' shallbe taken to insure that said notices are not altered, defaced, or coveredby any other material;(e)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.CHAIRMANHERZOGtook no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Louis R. Mercado,for the Board.Mr. John M. Scott,of Fort Worth, Tex., andMessrs. Freeman, Wolfeand Keith,by Messrs. Sam D. WolfeandDavid H. Brown,of Sherman, Tex., for therespondent.Miss Emily JordanandMr. A. F.Cadena,of SanAntonio,Tex., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on December 20, 1945, by United Garment Workers ofAmerica, affiliated with the American Federation of Labor, herein called theUnion, the National Labor Relations Board,herein called,the Board, by itsRegional Director for the Sixteenth Region(Ft.Worth,Texas),issued its com-plaint dated April 10, 1946, against Pool Manufacturing Company, herein calledthe respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1) and(5) and Section 2(6) and(7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and the charge,together withnotice of hearing thereon,were duly served upon the respondent and the Union.With respect to unfair labor practices,the complaint alleges in substance thatthe respondent:on or about September 26, 1945, and continuously thereafter untilthe date of the complaint,refused to bargain collectively in good faith with theUnion as the exclusive representative of its employees in an appropriate unit,although the Union has been the selected and designated representative of suchemployees since on or about December 17,,1943, by (1) refusing upon request bythe Union to furnish to the Union full information and data concerning earningand production records of its employees within the appropriate,bargaining unit;This notice,however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words"RECOMMENDATIONS OF A TRIAL EXAMINER" andsubstituting in lieu thereof the words;A DECISION AND ORDER." POOL MANUFACTURING COMPANY543.(2)making misleading representationsto its employees in the appropriate unitconcerning the status of bargaining negotiations between it and the Union; (3)refusing to meet seasonably with the Union pursuant to the latter's request; (4)limiting negotiations between it and the Union to the discussion of wages forproduction operators and refusing to discuss with the Union any other terms orconditions of employment or provisions of union security; (5) attempting tonegotiate directly and unilaterally with its employees in the appropriate unit ;and (6) following a strike of employees in the appropriate unit on November 5,1945, stating that effective bargaining could thereafter be accomplished onlyafter a termination of the strikeThe complaint further alleges in substancethat the respondent had engaged in unfair labor practices within the meaningof Section 8 (1) of the Act by (1) urging striking employees to return to work;(2) inducing employees to withdraw from the Union; (3) threatening andwarning its employees from assisting, becoming or remaining members of theUnion; (4) interrogating employees concerning their union affiliation; and (5)keeping under surveillance the union activities of its employees.The respondent failed to file an answer to the complaint.Pursuant to notice, a hearing was held in Sherman, Texas, on April 29 and 30,May 2, 20, and 21, 1946, before the undersigned Joseph C. Wells, Trial Examinerduly designated by the Chief Trial Examiner.The Board, the respondent, andthe Union appeared and participated in the hearing.The Board and the re-spondent were represented by counsel and the Union by two of its lay repre-sentatives.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded all parties.At the close of the taking of evidence presented by the Board, counsel for therespondent moved to dismiss the complaint for lack of proof.The undersigneddenied the motion.Counsel for the Board then moved to amend the complaintwith respect to minor matters such as the correction of misspelled names.Themotion was granted.Thereafter the undersigned offered to hear oral argumentby the parties.Counsel for the Board and the representatives of the Uniondeclined to present any argument.Counsel for the respondent, however, orallypresented a summation of the respondent's position in the case, and counsel forthe Board replied briefly.Both statements are part of the stenographic reportof the hearing.The parties were then advised that they might file briefs withthe undersigned on or before June 3, 1946.No brief has been received fromany of the parties.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPool Manufacturing Company, a Texas corporation,having its principal officesand only plant in Sherman,Texas, is engaged in the manufacture,sale and dstribution of men's work clothing.During the year 1945,its purchases of rawmaterials had a total value of about$600,000, of which materials valued atapproximately$400;000 were shipped to it from points outside the State ofTexas.During the same period,its- finished products totaled in excess of$1,000,000 in value, of which approximately 50 percent was shippedfrom itsplant to points outside the State.The respondent conceded at the hearing that it is engaged in commerce withinthe meaning of the Act. 544,DECISIONS, OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONINVOLVEDUnited Garment Workers of America, affiliated with the American Federationof Labor, is a labor organization admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESBackgroundFollowing its certification by the Board on December 17, 1943, as the majorityrepresentative of respondent's employees in a unit found by the Board to beappropriate,' the Union entered into a written contract with the respondentexpressing an agreementbetween the parties resultant from collective bargain-ing anda proceeding before the- National WarLabor Board.The contract wasexecutedNovember 17, 1944, and by its terms terminated November 1, 1945.The contract incorporated a plan known as the "Norris Unit Pay Plan" whichprescribed an assembly-line production system slightly different from that util-ized under the "piece work rate" system which had been in effect prior to theinstallation of the Norris unit system.The 1944 contract did not produce the harmony between the parties whichdoubtlesslyeach had anticipated.The Union contended that the inherent char-acter of the Norris system and./or its application by the respondent resulted ina reduction of wages rather than the increase which had been contemplated bythe contract.The respondent, on the other hand, contended that the Norrisunitsystem, given proper employee cooperation, would accomplish both greaterproduction efficiency and increased pay for its employees.Neither attempts atcollective bargaining nor the Union's utilization of the processes of the NationalWar Labor Board during the period covered by the contract satisfactorilyresolved the issue. Indeed, as indicated by subsequent events, it appears thatthese efforts merely served to widen and crystallize the breach between theparties asthe 1944 contract drew to a close. In any event, the dissatisfactionremainedand supplied the keynote for the occurrences which afford the basisfor the complaint herein.A. The refusal to bargain collectively with the Union1.Sequence of eventsOn September 26, 1945, about 5 weeks prior to the expiration date of the1944 contract -mentioned above, the Union by letter advised Frank G. Trau, therespondent's president, that on or about the' 10th of October 1945, it would beprepared to negotiate for certain changes in the then existing contractIn re-ply, Trau orally advised Vesta Haizlip, president of the Union, that he would beunable to meet with the Union's representatives until after October 15, 1945,and arrangements were made to meet on October"16, 1945. On the latter date,Emily Jordon, International Representative of the Union, and a committeecomposed of Haizlip, Alberta Biggerstaff, Cleo Brown, Effie Nelson, and Lillian,McSpedden met with Trau and W. T Tuttle, respondent's secretary-treasurer atthe plant office.The Union submitted to Trau and Tuttle a proposed writtencontract covering the following subjects :Matterof PoolManufacturing Company,53 N. L R B. 648. POOL MANUFACTURING COMPANY545Recognition of the UnionUnion security(Union Shop)Union security(Check off of union dues, fines and assessments),Hours of workVacationsSeniorityShop committeeAdjustment of DisputesArbitrationWagesShow up time payDuration of agreementTrau read the Union's proposal for a new contract,asserted that the respondentwould "never agree" to the union shop-provision,inquired-in a-jdcular manneras to whether the respondent would receive a commission for checking offdues, and commented finally,"I see you girls didn't ask for any more than fiftycents [minimum hourly wage] and that'swhat's hurting us is, the wage mini-mum is breaking us." After some discussion,Trau offered the bargaining com-mittee a 10-percent increase in the value of the unit. The committee explainedthat the Union proposal on wages contemplated a return by respondent to thepiece-work rate system, that the installation of the Norris unit system had re-duced the wages whicli they had earned theretofore under the piece-work ratesystem, and that the 10-percent increase in the volume of the unit which Trauproposed would not compensate the employees for the loss which they had suf-fered.In support of its contention the Union pointed to the effect that a 10=percent increase in the unit value would have on the wages of one or more of thecommitteewomen.Tuttle commented that, "if he was as dissatisfied as . . .the committee," he'd quit and "not go back in the shop and try to make every-body else dissatisfied."The discussion made it abundantly clear that the Unionwas opposed to the continuation of the Norris unit system . . . a positionwhich the respondent evidenced no inclination to meet.The Union, throughMiss Jordan, then proposed, "Mr. Trau, let's start at the top of the [proposed]contract and take each paragraph and what we can agree upon we will, and whatwe cannot we will make a question mark and come back and get to it." Traureplied,"There's no use wasting time on a contract until we agree on wages andit'llbe ten per cent.That's all we can stand."Miss Jordan then stated, "Yes,Mr. Trau, but you are not bargaining collectively.Let's start out and see whatwe can make out of it." Trau again replied, "There's no use wasting time."After arranging for a meeting on October 19, 1945, the conference then dissolved.The meeting occurred on October 19, 1945, as previously arranged. Traustated that he had a plan as to wages which he believed would satisfy 90 percentof the,employees,and asked that the Union give him a few days to seek advicefrom an unidentified man "from a stitching plant."One of the committeewomensuggested.that Trau tell "the girls"in the plant of his request.He agreed.Tuttle, who had left the meeting to hook up the loud speaker system in the plant,returned and advised. "For your information there hasn't a machine wheelturned in thirty minutes."Trau nevertheless spoke to the employees asking thatthey be patient and stating that the committee had agreed "to give him-until the23rd [of October]to submit his plan.The employees and the committee thenreturned to work.-On October 23, 1945, the parties again met at the plant office. Trau openedthe meeting by referring to a recent speech of the President of the United States, 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDand stated that since listening to the President's speech, "he had decided to offerthe Union an increase of 213/4 per cent in the value of the unit." The Unionreplied that, such an increase would not, "in some cases, . . . bring their[the employees] wages to what they,were when they were taken off of piecerates."Trau again mentioned the "man from the stitching plant" and his plan,and stated that he had arranged for this man to discuss a "job evaluation plan"with the Union later in the week. The Union agreed to attend this discussion.Trau reiterated that there was no use in discussing a contract until- the Unionagreed to accept the unit system and that "it would be a dollar and- five cents 8and nothing more."On October 27, 1945, pursuant to arrangements made theretofore, the Unionmet again with respondent.Trau introduced a Mr. Windsor as the "man fromthe stitching plant" to whom he had referred at the earlier meetings of October19 and October 23.Windsor stated that respondent had assigned him.to outlineto the Union a job evaluation plan, and then proceeded to explain the plan. Inresponse to an inquiry as to the effect of the plan on wages, Windsor repliedthat he had no authority to discuss that problem beyond outlining and explainingthe mechanics of the plan. Subsequently, on October 29; 1945, Trau gave theunion representative a written analysis of the plan,' and on November 1, 1945,he advised the employees in a speech at the plant of his offer to increase theunit value by 21% percent. The Union rejected the job evaluation plan in itsentirety.During the morning of November. 2, 1945, the union committee appeared atTrau's office and sought to continue negotiations. Jordan began the conferenceby stating that the Union "would like to try to negotiate a contract." Traurepeated that it would be futile to go into the contract until an agreement shouldbe iea l ed,on_w.ages.After some further discussion on the" relative merits ofthe Norris unit system and the piece work rate system, the meeting was ad-journed until that afternoon.When the meeting again convened, Trau requestedthe Union to calculate the labor cost under the Union's proposed piece workrate for producing each of the various garments respondent manufactured sothat it could be compared with the labor cost under the Norris unit system.Having made the calculations requested by Trau, the union group informedTrau of the results at the Tatter's- office on November 5, 1945.After some dis-cussion, Trau reiterated that respondent would adhere to the use'of the Norrisunit system and that its offer of a 213/4 percent increase in the unit value was itsfinal offer.Trim again declined to negotiate- matters other than wages, statingthat he "didn't see any use in that "The meeting of November 5, 1945, described above, occurred in the morning.After lunch the employees returned to work.However, "the majority of theoperators did not sew" and from 1 p. in. until 5 p. in. merely sat at their machineswithout performing any work.Respondent took no action beyond noting thestoppage of work on the time cards of those employees who had ceased work.At 5: 00 p. in. the strikers left the plant, and later established a picket line infront of the plant.The strike was still in progress at the close of the hearingherein.-A few days after the strike commenced, the Union appealed to the CentralLabor Union of Sherman, Texas, a council of local unions affiliated with the2 One dollar and five cents represented the rate per 100 units after the 213/4percentincrease was applied.3The job evaluation plan suggested a formula whereby each'employee'swork would beevaluated in order to ascertain the worth of her or his operation.The written analysisthereof made it clear that the plan was to. be effectuated jointly by the Union and therespondent. POOLMANUFACTURING COMPANY547American Federation of-Labor, "to try to get them [respondent] to see intosome of the points which they [the Union and the respondent] were deadlockedupon."In response to this request, delegates from the Central Labor Unionconferred with TrauDuring the conference, the union group attempted topersuade Trau to accept the closed shop demands of the Union, and its con-tentions relating to the Norris unit systemThe union group further advisedTrau "what the Central Labor Body could do in the way of putting the Companyon the unfair list." 4On November 20, 1945, A. F. Cadena, GeneralOrganizer for the SouthwestDistrict,American Federation of Labor, while on the picket line in front ofrespondent's plant, engaged in a conversation with Trau.Cadena suggested thatthere "was no reason for the turmoil of the strike," and that, "if he wouldmeet with the . . . committee," he thought they could get together on thething and reach some agreement."Trau agreed to participatein a meeting onthe following day with Cadena and the committee. The meeting so arrangedbegan by Trau requesting that the Union submit its proposal.The Union repliedthat they had no other proposals than those contained in the suggested agreementsubmitted to Trau on October 16, 1945. The Union suggested that the onlymanner in which an agreement could ever be reached was to take the Union'sproposed contract one article at a time-and then "get together on a give andtake basis." `Tran's reply was "There's only one thing I can do and that is toget you people to agree on the units and put the girls back to work."Biggerstaff,a union committeewoman, stated, "Mr. Trau, if you cannot give us the unionschedule of prices on piece rates the girls would be satisfied with the old piecerates that we were on when you went on the unit system plus the ten per centincrease in wage."'Trau asked that he be given time to consider this proposal,and suggested that they meet again on November 27, 1945.The meeting of November 27, 1945, is described as follows by the testimony ofwitness Biggerstaff :He [Trau] said, "I don't think it will be necessary [for the committee] toget chairs.My remarks will be brief" . . .We [the committee] stoodthere.He [Trau] took this piece of paper in his hand . . . He saidhe had considered piece rates and they [respondent] were in no position, togive them to us; that he had conferred with the stockholders and directorsand that any statement he had heretofore made he was now withdrawing.Miss Jordan said, "Mr. Trau, . . . do you mean that this is your refusalto bargain in good faith with the Union?"He [Trau] said "I have no com-ments to make."We started out.Miss Jordan turned around and wentback and said, "Mr. Trau, is this your final refusal to bargain with theUnion?"He [Trau] said, "Oh, my doors are always open I have no furthercomment to make."On or about December 4, 1945, Cadena spoke to Trau and asked why he didn't"try to get together" with the striking employees.Trau replied that his "doorswere open at all times," but that it appeared as though he was "probably meet-ing with the wrong committee" and that he "couldn't get along with the com-mittee."Subsequent similar efforts by Cadena to secure a settlement of the4Subsequently,respondent was placed on the "unfair list" by the Central Labor Union,and on or about February 18, 1946, the delegates again visited Trau primarily to advisehim that such action had been taken.6 Jordan told Trau that the Union was in the mood for trading 1"horse trade if thatis what'he wanted to call it."6 Although this proposal obviously contemplated the abandonment of the Norris unitsystem,it represented a reduction of the Unio"'a "riginal rate demands.712344-47-vol 70-36 548DECISIONS OF ,-NATIONAL LABOR RELATIONS BOARDdispute, including several conversations with John M. Scott, respondent'sattorney,were fruitless.Subsequent to the beginning of the strike,the Union made numerous effortsto utilize the services of the United States Department of Labor, United StatesConciliation Service, in settling its disputes with the respondent.The respondentsrefused to participate in meetings which that agency sought to arrange.'02.The appropriate unitThe undersigned finds that all of the respondent'sproduction employees atitsSherman,Texas plant, including employees in the shipping and cuttingdepartments,and including the boilerroom -employees-and the maintenancemachintsts,but excluding all main office employees,plant office employees, theshipping clerk, billing clerk, the assistant shipping department supervisor, floor-ladies and floormen, the piece goods foremen, the janitor, the watchman, thegardener and all supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action,at all times material herein constituted,and now constitute,a unit appropriate for the purposeof collectivebargainingwith respect to rates of pay,wages, hours of employment,and otherconditions-of employment,and that sad unit insures to the employees of the respondentthe full benefit of theirright to self-organization and collective bargaining andotherwise effectuates the policiesof the Act.'3.Representation by the Union of a majority in the appropriate unitAt a secret ballot election conducted by the Board on December 7, 1943, amongthe, employees in the unit found above to be appropriate, the Union was desig-nated by a majority of the employees who participated in said election.Ac-cordingly, on December 17, 1943, the Board certified the Union as the exclusiverepresentative of the respondent's employees in this unit.On November 17,1944, the Union and the respondent executed a contract which by its terms termi-nated November 1, 1945. At the hearing herein, there was introduced in evidenceby Board's counsel a list prepared by the respondent containing the names ofall the respondent's' employees in the unit herein found to be appropriate: Thelist shows that on November 5, 1945, the respondent had in its employ 196persons in the said unit.Board's counsel also introduced in evidence a listprepared by Biggerstaff,' the secretary-treasurer of the Union, who testifiedthat the list contained the names of members of the Union who, on November5, 1945, were employees of respondentA comparison of the two lists by theundersigned, shows that 106 of the names which appeared on the list of unionmembers wereidenticalwith those which appeared on the list of employeesprepared by the respondentsThe testimony of witness Biggerstaff was notIAll 'of the facts set forth above in Section III are based on the credible testimony ofwitnesses produced by the Board.The respondent offered no evidence at the hearingherein and,further, did not by cross-examination or other method seek to contradict anyof the testimony upon which the above findings of fact are based.This is the unit found to be appropriate by the Board in a Decision and Direction ofElection dated November 15, 1943, involving the respondent's plant.Seeliatter of PoolManufacturing Company,53 N. L. R. B. 684.The complaint herein alleged substantiallythe same unit to be appropriate.The respondent at the hearing herein raised no issuewith respect to the appropriateness of-this unit.elither names on the Union's list may very well have been the same-persons appearingon the respondent pay-roll list but were notcounted bythe undersigned in determiningthe Union'smajority because whereas the person's full name appeared on one of the listsonly a corresponding initial or a variation in spelling of the name appeared on theother list. POOL MANUFACTURING COMPANY549contradicted, and the undersigned found her to be a credible witness."Thepresumption of the Union's continuing majority flowing from the Board's certi-fication and the contract executed by the Union and the respondent, on November17, 1944, is thus corroborated by the showing of an actual majority on November5, 5 days after the expiration of the contract.The respondent, in fact, at notime in its negotiations with the Union challenged the Union's status asbargaining representative.Upon the basis of the foregoing findings of fact and upon the entire record,the undersigned finds that on October 16, 1945, the date of the first negotiationsbetween the Union and the respondent on a new contract,and at all times ma-terial herein, the Union was the duly designated collective bargaining representa-_`tive of the respondent's employees in the unit found to be appropriate. Pursuantt6 Section 9 (a) o• the.Act, the Union, therefore, was and is the exclusiverepresentative of all' the employees in such unit for the purposes of collectivebargaining with respect to rates of pay, hours of employment, and other con-ditions of employment.4.The refusal to bargainIt is obvious from the facts recited above that negotiations between the re-spondent and the Union had reached an impasse with respect to the Norris UnitPay Plan which the respondent proposed to continue in operating its plant. TheAct, of course, does not require that an employer agree to the demands of aunion and, therefore, respondent's refusal to accede to the Union's request toreturn to the piece work rate system or to agree to the proposal for a closed shopdoes not constitutehere aviolation of the Act. Indeed, with respect to theissue involving the Norris unit system, it is apparent that the respondent madeconsiderable effort to. resolve this dispute by his counter offers of wage increases-and his proposal to re-evaluate, with the Union's cooperation, the jobs of theindividual operators who worked under the unit system.However, -the Actclearly requires an employer to bargain on all matters involving the employees'terms-and--conditions-of employment,-and- the undersigned-is unable to perceiveany validity in the respondent's contentions that the inability of the parties to.agree on the subject of wages or the closed-shop issue constitutes a defense toa refusal to bargain with respect to the other matters which the Union requestedbe considered.While doubtlessly the matter of wages was considered of primaryimportance by both parties, it is by no means evident, as the respondent seemsto contend, that a resolution of this issue would have resulted in accord betweenthe parties on all other matters for which the Union was the representative ofthe employeesFurther, even conceding,ai gucndo,that an agreement by theparties on the subject of wages would effectuate such accord, one of the reason-able methods by which such an agreement might have been reached lay in the-possibility that either the respondent or the Union might retreat from its seem-inflexible position on the wage issue because of concessions given or taken-during negotiations on items other than wages, i. e., in this case, vacations,seniority, methods of handling grievances, etc. Indeed, the possibility that suchnegotiations might result in the Union relaxing its demands on the wage issuewas presented squarely'44 Trau on November 21, 1945, by'Biggerstaff who said,"Mr. Trau, if we got a good contract out of you, you might be surprised at whatwe would tell you about the wages."-10Although respondent's counsel objected to the competency of the list prepared bywitness Biggerstaff as proof of the identity of the Union'smembers,respondent made noeffort to cross-examine the witness nor to in any way contradict her testimony on thisissueSeeStewart Die Casting Corporation v. N. L. R.B,114 F.(2d) 849(C. C. A 7), 550 "DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the foregoing, the undersigned is of the opinion that the respondent'sfrequent protestations that his "doors are always open" for collective bargainingnegotiations with the Union comprised no more than offers to meet for a limitedpurpose and,hence, did not express a willingness to comply with the requirementsof the Act."The undersigned finds that on October 16, 1945,12 and at all times thereafter; therespondent refused to bargain collectively with the Union as the representativeof its employees in the appropriate unit and thereby interfered with, restrainedand coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The undersigned further finds that the strike at the respondent's plantbeginning on November 5, 1945," was caused and prolonged by the respondent'sunfair labor practices in refusing to bargain collectively with the Union.B. Interference, restraint, and coercion1.The sequence of eventsIn January 1946, while the strike was still in progress, the respondent movedto -restaff its plant.On January 18, 1946, respondent mailed a letter to each of its striking em-ployees wherein it stated that it had not at that time "made any effort to replace"persons who were on strike, and that when it decided to do so it would be donethrough a newspaper advertisement "so that everyone will have an opportunityto protect his job rather than being replaced in our plant." 14On January 27, 1946, respondent inserted an advertisement in the ShermanDaily Democrat, a newspaper published in Sherman, Texas, soliciting applicantsfor permanent jobs at its plant.The advertisement stated in part that "em-ployees now on strike may return without discrimination in pay rate."On February 1, 1946, the respondent transmitted to each of its striking em-ployees the following letter :"The undersigned finds no merit in the Board's contention that the respondent's refusalto meet with the representative of the United States Conciliation Service constitutedper se-a refusal to bargain within the meaning of the ActSeeN L R. B. v. ColumbianEnameling and Stamping Company, Inc,306 U. S. 292.Nor is there merit in the Board'scontention that the respondent committed any unfair labor practice by refusing uponrequest to furnish the Union data concerning earnings and production records of theemployees in the,bargaining unitwithout resolving the issues of credibility presentedby the conflicting testimony of the Board's witnesses as to whether or not during theperiod such refusal is alleged to have occurred the Union actually made any request forsuch 'data,there was no evidence adduced to show that the negotiations between respondentand the Union were in any manner impeded by the latter's lack of such data.12The date of the first bargaining conference on a new contract when the respondentfor the first time asserted its position that it would not bargain on other proposals by theUnion until the wage issue had been agreed upon. Succeeding conferences show that therespondent entered into negotiations with a fixed determination not to bargain on otherunion proposalsuntilthe wage issue was disposed of, and adhered to this position at alltimes thereafter.13The majority of the employees ceased work soon after 1 : 00 P. M. on November 5,1945.The following morning November 6, 1945, all of the employees reported for workand immediately walked out en masse..14The letter also noted that respondent would "endeavor" to reinstate the strikers whenthey ended the strike, and warned the strikers that the respondent would not toleratethe conduct of certain "well known" persons "who have deliberately tried to threatenand intimidate"some of its employees who had not participated in the strike.On January,26, 1946, respondent filed a petition in the District Court of Grayson County, Texas,Fifteenth Judicial District, petitioning that Court to issue an order restraining the Unionand certain individual members thereof from the repetition of certain acts of violence andintimidation specifically alleged to have been committed.Apparently, as of the close ofthe hearing herein, theCourthad made no, determination of the issues presented it. POOL MANUFACTURING COMPANY551As you know we are employing a number of new operators in the plant andwe want to train them for definite machines and operations.Will you please use the stamped self-addressed envelope attached to ad-vise-me if you expect to return to work as we want to protect your own oper-ation for you so far as practical and not make it necessary for you to learna new operation when and if you return.Please understand that we do not require that you now return`to work.You may remain on strike indefinitely, and we will have no "hard feelings."If is now clear that the strike is more or less permanent and we must proceedwith our restaffing.The requested information will assist us in our programof handling this on the basis that you remain ,our employee even though wehave had this unfortunate deadlock in our efforts to work together.Your suggestions will be appreciated.Yours very trulyF. G. Tnau,President.On or about January 28, 1946, Ida McCullough, one of respondent's floorladiesand a supervisory employee, visited the home of Fay Hood, one of respondent'sstriking employees.McCullough stated in substance that she was "around try-ing to get the girls to go back to work" ; asked Hood whether she would return ;stated that the Union "wasn't going to get what they wanted anyway" ; andwarned that the respondent would hire replacements with the result that, unlessshe returned to work immediately, Hood would be unable to secure employmentlater when she desired it.McCullough further stated that had the employeesnot been "misled" by the Union they would not have struck and that respondentwas "not going to go Union." "2.ConclusionsIt is clear that,the temporary restafiing by respondent of its plant in order tocontinue its business during the progress of the strike was an act within itsrights.However, the prosecution of this right does not entail, as the respondentappears to contend, any right to bargain individually with its employees to theexclusion of the Union, their exclusive bargaining representative-particularlywhen, as heretofore found in this case, the respondent had refused to bargainwith such representative as required by the Act.Obviously, and the undersignedso finds, the respondent's letters of January 18 and February 1, 1946, the activitiesof McCullough, and the entire course of respondent's conduct as set forth abovein this section comprised a not-too-subtle attempt to accomplish a dissolution ofthe strike by means other than voluntary action -of the strikers or collectivebargaining with the Union.Further it is clear, and the undersigned so finds,that respondent did not seek merely to "bargain" with the individual employeesin order to secure an end to their participation in the strike but by a carefullyexecuted plan, attempted to accomplish its purpose by threatening them witheither loss of their jobs or the need "to learn a new operation" unless the em-ployees abandoned the strike immediately "Upon the basis of the above findings and upon the entire record herein, the un-dersigned finds that the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.1"None of the facts set forth above were the subject of dispute at the hearing, and theundersigned's findings are based on either exhibits introduced at the hearing without objec-tion by respondent or the credible and-uncontradicted testimony of witnesses for the Board.11The Board introduced no evidence to support its allegation that the respondent hadkept under surveillance the union activities of its employees. , 552DECISIONS`OF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondent described in Section I, above,,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and such of them as have-been found-to be unfair laborpractic'tend to lead to labor disputes burdening and obstructing commerce andthe frees owof commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that the respondent cease and desist therefromand take certain affirmative action which the undersigned finds will effectuatethe policies of the Act.It has been found that the respondent has refused to bargain collectively withthe Union as the, exclusive representative of its employees in an appropriate unit.In order to effectuate the policies of the Act, the undersigned will recommendthat, upon request, the respondent bargain collectively with the Union as theexclusive representative of its employees in the appropriate unit with'-respectto rates of pay, wages, hours, and other terms or conditions of employment.The undersigned has found that the unfair labor practices of the respondentcaused and prolonged the strike which began on November 5, 1945. In order torestore thestatusquo as it existed prior to the time the respondent committed theunfair labor practices, the undersigned will recommend that the, respondent, uponapplication, offer reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights and privileges, tothose employees who went on strike and who have not previously applied forreinstatement, dismissing if necessary any persons hired by the respondent onor after November 5, 1945, and who were not in the employ of the respondent onsaid date. If thereupon, despite such reduction in force, there is not sufficientemployment available for the employees to be offered reinstatement, all availablepositions shall be distributed among such employees without discriminationagainst, any employee because' of-his union; affiliation -ortactivities, following sucha system of seniority or other non-discriminatory practice to such an extent ashas heretofore been applied in the conduct of the respondent's business.Thoseemployees, if any, remaining after such distribution, for whom no employmentis immediately available, shall be placed upon a preferential list and offeredemployment in their former or substantially equivalent positions as such em-ployment becomes available and before other persons are hired for such workin the order determined among them by such system of seniority or other non-discriminatory practiceas hasheretofore been followed by the respondent.The undersigned will also recommend that the respondent make whole thoseemployees who went out on strike, and who have not previously applied for rein-statement for any loss of pay they may suffer by reason of the respondent's refusal,if any, to reinstate them as provided above, by payment to each of them of asum of money equal to that which he would normally have earned as wages during'-the period from five (5) days after the date on which he applies for reinstatementto the date of the respondent's offer of reinstatement or placement on a prefer-ential list, less his net earnings,'7 if any, during such period.I11By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employee in_ connection with obtaining work and working else-where than for the respondent, which would not have beenincurredbut forthe unlawfulrefusal toreinstate and the consequent necessityof seeking employment elsewhere.SeeMatter of CrossettLumber Company,8 N. L. R. B. 440.Monies received for work per-formed upon Federal,State, county,municipal, or other work-relief projects shall' beconsidered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. POOL MANUFACTURING COMPANY553Upon a considered review of the entire record the undersigned is convincedthat the respondent's conduct indicates an attitude of opposition by the respond-ent to the purposes of the Act generally.In order, therefore,to make effective theinterdependent guarantees of Section 7 of the Act,to prevent a recurrence of un-fair labor practices,and thereby minimize industrial strife which burdens andobstructs commerce,and thus effectuate the policies of the Act,the undersignedwill recommend that the respondent cease and desist from in any manner in-fringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Garment Workers of America, affiliated with the American Federa-tion of Labor, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.All of the respondent's production employees at its Sherman,Texas, plant,including employees in the shipping and cutting departments,and including theboiler room employees and the maintenance machinists,but excluding all mainoffice employees,plant office employees,the shipping clerk, billing clerk, theassistant shipping department supervisor,floormen and floorladies,the` piecegoods foremen,the janitor,the watchman,the gardener,and all supervisoryemployees with authority to hire, promote,discharge,discipline,or otherwiseeffect changes in the status of employees,or effectively recommend such action,constitute a unit appropriate for the purpose of collective bargaining within themeaning of Section 8(5) of the Act.3.United Garment Workers of America, affiliated with the American Federa-tion of Labor, was on October 16, 1945, and at all times material herein has beenthe exclusive representative of all employees in the aforesaid unit for the pur-poses of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing on October 16, 1945, and at all times thereafter to bargaincollectively with United Garment Workers of America, affiliated with the Ameri-can Federation of Labor, as the exclusive bargaining representative,of all itsemployees in the appropriate unit, the respondent has engaged in and is engagingin unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent,PoolManufacturing Company.Sherman, Texas,its officers,agents, successors and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Garment Workers of America,affiliated with the American Federation of Labor, as exclusive representative ofall the respondent's production employees at its Sherman,Texas, plant,includingemployees in the shipping and cutting departments,and including the boiler roomemployees and the maintenance machinists,but excluding all main office em-ployees, plant office employees,the shipping clerk, billing clerk,the assistant 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipping department supervisor, floorladies and floormen, the piece goods fore:men, the janitor, the watchman, the gardener, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action ;(b) In any manner interfering with, restraining, and coercing its employeesin the exercise of their rights to self-organization, to form labor organizations,to join or assist United Garment Workers of America, affiliated with the A. F. L.,or any other labor organization, to bargain collectively through representativesof their own choosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act.--2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United Garment Workers of Amer-ica, affiliated with the A. F. of L., as the exclusive representative of all therespondent's production employees at its Sherman, Texas plant, including em-ployees in the shipping-and cutting departments, and including the boiler -roomemployees and the maintenance machinists, but excluding all main office em-ployees, plant office employees, the shipping clerk, billing clerk, the assistantshipping department supervisor, floorladies and floormen, the piece goods fore-men, the janitor, the watchman, the gardener, and all supervisory employeeswith authority to hire, promote, discharge, discipline,'or otherwise effect changesin the status of- employees, or effectively recommend such action, and if anunderstanding is reached, embody such understanding in a signed agreement ;(b)Upon application offer to those employees who went on strike on November5, 1945, and thereafter, and who have not previously applied for reinstatement,immediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges, inthe manner provided in Section entitled "The remedy" above ; and place thoseemployees for whom employment is not immediately available upon a preferentiallist in the manner set forth in said section, and thereafter, in said manner, offerthem employment as it becomes available ;(c)Make whole the employees specified in paragraph 2 (b) above, for anyloss of pay they may suffer by reason of- the respondent's refusal, if any, toreinstate them, by payment to each of them of a sum of money equal to thatwhich he would normally have earned as wages during the period from five (5)days after the date on which he applies for reinstatement to the date of therespondent's offer of reinstatement or placement upon a preferential list, less hisnet earnings," if any, during said period.(d)Post at its plant at Sherman, Texas, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, after being signed by the respondent's repre-sentative, shall be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices' to employees are, customarily posted.-In addition copies of said notice shall be mailed by respondent to each of itsemployees who are presently on strike in the same manner that respondentmailed to such employees its letters of February 1, 1946, and January 18, 1946,mentioned in Section III B herein.Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Sixteenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewih.18 See footnote 17, above. POOLMANUFACTURING COMPANY555It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, respondent'notifies saidRegionalDirector in writing that he has complied with the foregoing recommendations,the National Labor Relations Board issue an order requiring respondent to takethe action aforesaid.As, provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all mo-tions or objections) as he relies upon, together with the original and four copies ofa brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing thesame shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of the order transfer-ring the case to the Board. Any party desiring to submit a brief-in support of theIntermediate Report shall do so within fifteen (15) days from the date of theentry of the order transferring the case to the Board,'by filing with the Boardan original and four copies thereof, and by immediately serving a copy thereofupon each of the other parties and the Regional Director. -JosiPa C. Wes,Trial Examiner.Dated June 25, 1946.APPENDIX A-NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the_ National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, td form labor organizations,to join or assist United Garment Workers of America, affiliated with theAmerican Federation of Labor, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection.All our employees are free to become or remain membersof this union, or any other labor organization.We will bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment or other conditionsof employment, and if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is : all production employees,including employees in the shipping and, cutting- departments, and includingthe boiler room employees and the maintenance machinists, but excludingall main office employees, plant office employees, the shipping clerk, the bill-ing clerk, the assistant shipping department supervisor, floorladies and floor-men, the piece goods foremen, the janitor, the gardener and all supervisory 5556DECISIONSOF NATIONAL LABORRELATIONS BOARDemployeeswith authority to hire, promote, discharge, discipline,or otherwiseeffect changesin the status of employees, or effectivelyrecommend suchaction.We will, upon application, offer reinstatement to theirformer or sub-stantially equivalent positions, without prejddice to their seniority andother rights and privileges, to the employees who went on strike on November5, 1945, and thereafter, and who have not previously applied for reinstate-ment.We will dismiss, if necessary, any persons hired on or after November5,1945, and not in our employ on that date. If. thereupon, despite suchreduction in force, there is not sufficient employment available for theemployees to be offered reinstatement, all available positions will be dis-tributed among such employees without discrimination against any employeebecause of his union affiliation or activities, following sucha system ofseniority or other non-discriminatory practice to such an extent as hasheretofore been applied in the conduct of our business.Those employees,ifany, remaining after such distribution for whom no employment is im-mediately available, will be placed upon a preferential list and offeredreemployment to their former or substantially equivalent positions as workbecomes available and before other persons are hired for such work, in theorder determined among them by such system of seniority or other non-discriminatory practice as we-have heretofore followed.POOL MANUFACTURING COMPANY,Employer.Dated --------------------By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any othermaterial.